J-S94025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA


                       v.

RONALD WILLIAM NEETZ

                            Appellant                      No. 752 MDA 2016


           Appeal from the Judgment of Sentence February 22, 2016
               in the Court of Common Pleas of Clinton County
             Criminal Division at No(s): CP-18-CR-0000233-2015


BEFORE: LAZARUS, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY RANSOM, J.:                                    FILED MAY 30, 2017

        Appellant, Ronald William Neetz, appeals from the judgment of

sentence entered February 22, 2016. We affirm.

        On December 17, 2015, a jury convicted Appellant of failure to comply

with registration of sexual offender requirements. See 18 Pa.C.S. § 4915.1.

On February 22, 2016, Appellant received a mandatory minimum sentence

of three years to six years of incarceration.          Appellant timely filed a post

sentence motion for judgment of acquittal, which the court denied April 29,

2016.

        Appellant timely appealed.             By order dated May 20, 2016, and

docketed May 23, 2016, the court ordered Appellant to file a concise

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S94025-16



statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Accordingly, Appellant’s statement was due on or before June 13, 2016.

Appellant filed his statement of errors complained of on appeal on July 12,

2016.

        Our Supreme Court has reaffirmed the bright-line rule requiring

Appellants to comply with trial court orders for a Pa.R.A.P. 1925(b)

statement. See Commonwealth v. Castillo, 88 A.2d 775, 780 (Pa. 2005).

Any issue not included in a Rule 1925(b) statement is deemed waived. Id.

Further, an en banc panel of this Court has held that it is no longer within

this Court’s discretion to review the merits of an untimely Rule 1925(b)

statement; whenever a trial court orders an appellant to file a concise

statement of errors complained of on appeal, the appellant must comply in a

timely manner.     See Greater Erie Indus. Dev. Corp. v. Presque Isle

Downs, Inc., 88 A.3d 222, 224-25 (Pa. Super. 2014) (en banc) (emphasis

in original).

        Here, the record reflects that on May 23, 2016, the trial court issued

an order in technical compliance with Pa.R.A.P. 1925(b), requiring Appellant

to file a statement no later than twenty-one days after the entry of the

order.    See Concise Statement Order, 5/20/16, at 1.      The order provided

that any issue not properly included in the statement timely filed and served

pursuant to [Pa.R.A.P.] 1925(b) would be deemed waived.         Id.   Appellant

filed his statement on July 12, 2016, which was a full thirty days late.




                                     -2-
J-S94025-16



     As Appellant did not timely file his Rule 1925(b) statement, he has

failed to comply with the minimal requirements of Pa.R.A.P. 1925(b).

Consequently, he has waived all of his issues on appeal, and we may not

address the merits of his claims. See Pa.R.A.P. 1925(b)(4)(vii); see also

Greater Erie Indus. Dev. Corp., 88 A.3d at 224-225.

     Judgment of sentence affirmed.

     Judge Lazarus joins the memorandum.

     Justice Fitzgerald files a concurring memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/2017




                                  -3-